From a judgment of conviction for the offense of carrying a concealed pistol about his person, this appeal was taken. *Page 675 
Upon the trial, a question of fact only was involved. In our opinion the evidence adduced was ample to justify the jury in returning the verdict of guilty.
No question of law of sufficient import to require the consideration of this court appears to be involved.
The record is regular, and, as the trial proceeded throughout without prejudicial error, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.